DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 12-13, and 15-27 are pending, claims 10-11 and 14 have been cancelled, and claims 1-9, 12-13, and 15-27 are currently under consideration for patentability under 37 CFR 1.104. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second coaxial cylinder…to the one or more gas outlets” (in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 12 and 20-21 are objected to because of the following informalities: 
In claim 12, “a distal end” should read “the distal end”.
In claim 20, “an endoscope” should read “the endoscope”.
In claim 21, “a liquid” should read “the liquid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suehara (US 2015/0190041).
Regarding claim 1, Suehara discloses a trocar (6, figure 4) comprising: a central cylinder (210, figure 4) defining a central channel (210L, figure 4) and having a distal end adapted and configured for insertion within a subject (elongated member 6 for medical use [0091]); one or more gas outlets (210a, figure 4 | gas F1 [0102]) located within the central cylinder proximate to the distal end of the trocar; and one or more liquid outlets (210b, figure 4 | liquid F2 [0103]) located within the central cylinder on a proximal side of the one or more gas outlets (see figure 4), wherein the one or more liquid outlets are adapted and configured to dispense a liquid when an endoscope is withdrawn from a fully extended position within the central channel of the trocar to a position proximate to the one or more liquid outlets (“adapted and configured to...” is interpreted as functional language | see figure 4); wherein distal advancement of the endoscope to a position adjacent to the one or more gas outlets removes liquid from a 
Regarding claim 4, Suehara further discloses a first coaxial cylinder (230, figure 4) surrounding at least a portion of the central cylinder, the first coaxial cylinder defining a substantially cylindrical channel (see s2,figure 4) extending to the one or more liquid outlets.  
Regarding claim 5, Suehara further discloses a gasket (240, figure 4) positioned between the central cylinder and the first coaxial cylinder (creates a separation between s2 and s1/210l, figure 4), the gasket defining a confined liquid passage to the one or more liquid outlets (see the separation between s1 and s2, figure 4).  
Regarding claim 6, Suehara further discloses the gasket further defines a confined gas passage (s1, figure 4) to the one or more gas outlets.  
Regarding claim 7, Suehara further discloses a liquid inlet (see arrow from 82 to s2 to 210b, figure 4) in fluid communication with the first coaxial cylinder.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) as applied to claim 1 above, and further in view of Stearns (US 2014/0188038).
Regarding claim 2, Suehara discloses all of the features in the current invention as shown above for claim 1. Suehara is silent regarding the one or more liquid outlets are positioned between about 1 cm and about 5 cm proximal of the one or more gas outlets.  
Stearns teaches a trocar with one or more nozzles longitudinally spaced from one another ([0014]). The nozzles can be spaced apart from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween, as necessary to achieve the desired flow characteristics ([0014])
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have the nozzles/outlets longitudinally spaced apart as taught by Stearns. Doing so would allow for a desired flow characteristic through the trocar ([0014]). The modified trocar would have the one or more liquid 
Regarding claim 3, Suehara discloses all of the features in the current invention as shown above for claim 1. Suehara is silent regarding the one or more liquid outlets are positioned within about 6 cm of the distal end of the trocar.
Stearns teaches a trocar with one or more nozzles longitudinally spaced from one another ([0014]). The nozzles can be spaced apart from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween, as necessary to achieve the desired flow characteristics ([0014])
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have the nozzles/outlets longitudinally spaced apart as taught by Stearns. Doing so would allow for a desired flow characteristic through the trocar ([0014]). The modified trocar would have the one or more liquid outlets are positioned within about 6 cm of the distal end of the trocar (the gas outlets are at/close to the distal end, and the liquid outlets would be positioned from the gas outlets by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween [0014]; Stearns | therefore the liquid outlets can be positioned within about 6 cm of the distal end of the trocar).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) as applied to claim 1 above, and further in view of Kobayashi (US 5,697,888).
Regarding claim 8, Suehara discloses all of the features in the current invention as shown above for claim 1. Suehara is silent regarding a second coaxial cylinder surrounding at least a portion of the first coaxial cylinder, the second coaxial cylinder defining a substantially cylindrical channel extending to the one or more gas outlets.  
Kobayashi teaches an endoscope apparatus with a main body and an outer unit (abstract). An annular space (first passage 15, figure 3) is provided between the inner circumferential surface of the inner tube (13, figure 3) and an outer circumferential space of the insertion section (4, figure 3). Another annular space (second passage 16, figure 3) is provided between the outer circumferential surface of the inner tube (13, figure 3) and the inner circumferential surface of the outer tube (14, figure 3). The passages constitute a fluid conducting means which extends from the operation section to the distal end of the insertion section (Col. 5, lines 5-14).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have an additional outer tube (14, figure 3) as taught by Kobayashi for creating a second passage for fluid conduction. Doing so would allow fluid conduction to occur from the proximal end to the distal end (Col. 5, lines 5-14; Kobayashi). The modified trocar would have a second coaxial cylinder  (14, figure 3) surrounding at least a portion of the first coaxial cylinder, the second coaxial cylinder defining a substantially cylindrical channel (second passage 16, figure 3) extending to the one or more gas outlets.  

Claims 9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) as applied to claim 1 above, and further in view of Jones (US 5,386,817).
Regarding claim 9, Suehara discloses all of the features in the current invention as shown above for claim 1. Suehara is silent regarding a valve adapted and configured to control flow of the liquid to the one or more liquid outlets.  
Jones teaches a sheath (36, figure 10) for an endoscope (100, figure 10) with a valve system. The valves are in a remote power box (135a, figure 10) and control the air, water and suction that are directly connect through access tubes (90a, 90b, and 90c, figure 10 | Col. 10, lines 10-40). Actuators (118a, 120a, and 122a, figure 10) are located on the handle (102, figure 10) of the endoscope and are electrically connected to the power box. The actuators electronically control the appropriate valves in the power box.
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have a valve system with actuators as taught by Jones. Doing so would allow for remote control of the air and water (see figure 10). The modified trocar would have a valve (in 135a, figure 10; Jones) adapted and configured to control flow of the liquid to the one or more liquid outlets (see 90b, figure 10).  
Regarding claim 22, Suehara discloses all of the features in the current invention as shown above for claim 1. Suehara is silent regading a manual switch adapted and configured to communicate directly or indirectly to control flow of the liquid to the one or more liquid outlets.  

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have a valve system with actuators as taught by Jones. Doing so would allow for remote control of the air and water (see figure 10). The modified trocar would have a manual switch (see 118a, 120a, or 122a, figure 10; Jones) adapted and configured to communicate directly or indirectly to control flow of the liquid to the one or more liquid outlets.
Regarding claim 23, Jones further teaches said manual switch is disposed on a handle of said endoscope (see 118a, 120a, or 122a, figure 10; Jones).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Jones (US 5,386,817) as applied to claim 22 above, and further in view of Sasaki (US 2007/0282253).
Regarding claim 24, Suehara and Jones disclose all of the features in the current invention as shown in claim 22 above. They are silent regarding said manual sensor comprises a foot pedal.  

It would have been obvious to modify the trocar of Suehara and Jones to have a foot pedal as taught by Sasaki to control the flow of fluid. Doing so would be an alternative form of actuation by an operator that does not require their hands (foot pedal 42, see figure 1; Sasaki). 

Claims 12-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) as applied to claim 1, and further in view of Duke (US 2009/0270818).
Regarding claim 12, Suehara discloses all of the features in the current invention as shown above for claim 1. Suehara is silent regarding a sensor adapted and configured to detect when a distal end of the endoscope is proximate to the one or liquid outlets.  
Duke teaches a surgical access device (abstract) with a pressure sensor for detecting when an instrument is inserted or retracted therethrough and can cause the control device to trigger a jet of gas ([0053]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar with a sensor proximate to the one or more liquid outlets, a control device (602, figure 6), and cause the control device to trigger the flow of liquid ([0053]) taught by Duke. Doing so would detect when an instrument is inserted or retracted near the liquid outlets and would control the flow of liquid ([0053]).
Regarding claim 13, Duke further teaches the sensor is adapted and configured to communicate directly or indirectly to control flow of the liquid to the one or more liquid outlets (modified trocar would have the pressure sensor cause the control device to trigger liquid [0053], since the sensor is proximate to the liquid outlets).  
Regarding claim 15, Duke further teaches the sensor is located proximate to the distal end of the central cylinder (modified trocar would have the pressure located proximate to the distal end of the central cylinder [0053], in order to detect insertion/retraction).  
Regarding claim 16, Duke further teaches the sensor is located proximate to the one or more liquid outlets (modified trocar would have the pressure sensor located proximate to the one or more liquid outlets [0053]).  
Regarding claim 17, Duke further teaches the sensor is located proximate to the proximal end of the central cylinder (modified trocar would have the pressure sensor located proximate to the one or more liquid outlets [0053], which can be proximate to the proximal end of the central cylinder).  
Regarding claim 18, Duke further teaches a controller (602, figure 6; Duke in communication with the sensor, the controller adapted and configured to control flow to the liquid outlets so that a liquid is expelled from the liquid ports when the distal end of the endoscope is proximate to the liquid outlets (the modified trocar would have the control device control/trigger liquid [0053]).  
Regarding claim 19, Suehara and Duke disclose all of the features in the current invention as shown above in claim 18. They are silent regarding an override switch.  

It would have been obvious to modify the trocar with a lever/button and valve as taught by Duke to control the flow of liquid. Doing so would allow a user to actuate the valve element (600, figure 6) to control the flow of liquid ([0052]). The modified trocar would have an override switch ([0052]).
Regarding claim 21, Duke further teaches the controller is in communication with the override switch and further adapted and configured to control flow to the liquid outlets so that a liquid is expelled from the liquid ports when the override switch is actuated ([0052]; Duke).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Duke (US 2009/0270818) as applied to claim 19, and further in view of Jones (US 5,386,817).
Regarding claim 20, Suehara and Duke disclose all of the features in the current invention as shown above for claim 19. They are silent regarding the override switch can be coupled to an endoscope.  
Jones teaches a sheath (36, figure 10) for an endoscope (100, figure 10) with a valve system. The valves are in a remote power box (135a, figure 10) and control the air, water and suction that are directly connect through access tubes (90a, 90b, and 90c, figure 10). Actuators (118a, 120a, and 122a, figure 10) are located on the handle 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have a valve system connected with actuators on the handle of the endoscope (see 102, figure 10) as taught by Jones. Doing so would allow for remote control of the air and water (see figure 10). The modified trocar would have the override switch can be coupled to an endoscope (see 118a, 120a, and 122a, figure 10; Jones).  

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041), in view of Kobayashi (US 5,697,888) and Duke (US 2009/0270818).
Regarding claim 25, Suehara discloses a trocar (6, figure 4) comprising: a central cylinder (210, figure 4) defining a central channel (210L, figure 4) and having a distal end adapted and configured for insertion within a subject (elongated member 6 for medical use [0091]); one or more gas outlets (210a, figure 4 | gas F1 [0102]) located within the central cylinder proximate to the distal end of the trocar; one or more liquid outlets (210b, figure 4 | liquid F2 [0103]) located within the central cylinder on a proximal side of the one or more gas outlets (see figure 4), wherein the one or more liquid outlets are adapted and configured to dispense a liquid when an endoscope is withdrawn from a fully extended position within the central channel of the trocar to a position proximate to the one or more liquid outlets (“adapted and configured to” is interpreted as function language | see figure 4); an outer cylinder (230, figure 4) surrounding at least a portion Suehara is silent regarding a gas inlet located at a proximal end of the outer cylinder, the gasket defining: a confined gas passage between gas inlet and the one or more gas outlets; and one or more sensors adapted and configured to detect when a distal end of the endoscope is proximate to the one or liquid outlets, the one or more sensors adapted and configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more liquid outlets.  
Kobayashi teaches an endoscope apparatus with a main body and an outer unit (abstract). An annular space (first passage 15, figure 3) is provided between the inner circumferential surface of the inner tube (13, figure 3) and an outer circumferential space of the insertion section (4, figure 3). Another annular space (second passage 16, figure 3) is provided between the outer circumferential surface of the inner tube (13, figure 3) and the inner circumferential surface of the outer tube (14, figure 3). The passages constitute a fluid conducting means which extends from the operation section to the distal end of the insertion section (Col. 5, lines 5-14).
Duke teaches a surgical access device (abstract) with a pressure sensor for detecting when an instrument is inserted or retracted therethrough and can cause the control device to trigger a jet of gas ([0053]). A lever, button, foot pedal, or other actuator can allow a user to actuate the valve element (600, figure 6) and thereby control the flow of gas to one or more of the outlets ([0052]).

Regarding claim 26, Suehara further discloses the confined liquid passage has a cross-sectional area at least 10 times a combined cross-section area of the one or more liquid outlets (see S2 vs 210b, figure 4; Suehara).  
Regarding claim 27, Suehara further discloses the confined gas passage has a cross-sectional area at least 10 times a combined cross-section area of the one or more gas outlets (see s1 vs 210a, figure 4; Suehara).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 27, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795